—In an action to recover damages for breach of contract, the plaintiffs appeal from an order of the Supreme Court, Kings County (Ramirez^ J.), dated December 17, 1993, which granted the defendant’s motion to vacate a default judgment entered September 16, 1993.
Ordered that the order is affirmed, with costs.
Contrary to the plaintiffs’ contention, the Supreme Court did not improvidently exercise its discretion in granting the defendant’s motion to vacate a judgment entered upon its default in answering the complaint. In view of the relatively short period of delay, the absence of any claim of prejudice to the plaintiffs, the existence of a possible meritorious defense, the absence of any willfulness on the defendant’s part, and the public policy in favor of resolving cases on the merits, the defendant’s motion to vacate its default was properly granted (see, Robles v Grace Episcopal Church, 192 AD2d 515). Rosenblatt, J. P., Miller, Ritter and Friedmann, JJ., concur.